✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                         Southern District                                            DISTRICT OF                                         Florida


                       OJ COMMERCE, LLC
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
              BEAZLEY USA SERVICES, INC.                                                                               Case Number: 0:20-cv-60214-WPD

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
Magistrate Judge Lurana S. Snow                                    Aaron W. Davis                                            Charles C. Lemley
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
August 27, 2020
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                                                                State Court Complaint (D.E. 1-3)

   2                                                                Exhibits A and B to the State Court Complaint (D.E. 1-4)

   3                                                                Beazley's Notice of Removal (D.E. 1)

   4                                                                Beazley's Amended Answer, Affirmative Defenses, and Counterclaims (D.E. 13)

   5                                                                Beazley's Response to OJC's Motion to Dismiss Counterclaims (D.E. 26)

   6                                                                Complaint (Broward County v. Beazley) (Case No. 0:19-cv-63007-RKA)(D.E. 1)

   7                                                                Exhibit C to Complaint (Broward County v. Beazley) (Case No. 0:19-cv-63007-RKA)(D.E. 1-3)

   8                                                                Beazley's Answer and Affirmative Defenses (Case No. 0:19-cv-63007-RKA)(D.E. 12)

   9                                                                HUB Parking's Motion to Dismiss (Case No. 0:19-cv-63007-RKA)(D.E. 40)

  10                                                                Beazley's Response in Opposition to Motion to Dismiss (Case No. 0:19-cv-63007-RKA)(D.E. 43)




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages


                                                                                                                                                      New Page
           Print                                Save As...                            Export as FDF                      Retrieve FDF File              Reset
